—In a matrimonial action in which the parties were divorced by judgment dated September 11, 1991, the plaintiff former wife appeals from so much of an order of the Supreme Court, Nassau County (Goldstein, J.), dated October 26, 1995, as denied that branch of her motion which was for disclosure of the financial status of the defendant former husband prior to a hearing on her application for an upward modification of child support.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court properly found that the plaintiff’s application for disclosure of the defendant’s financial status was premature (see, Potvin v Potvin, 92 AD2d 562, 563; see also, Garguilio v Garguilio, 168 AD2d 666, 667). The court properly determined that if, after a hearing, it found that the plaintiff presented adequate evidence of changed circumstances to justify an upward modification of child support, then the plaintiff would have the opportunity to renew her application for financial discovery. Copertino, J. P., Joy, Krausman and McGinity, JJ., concur.